       Case 5:21-mc-80171-VKD Document 11-1 Filed 07/21/21 Page 1 of 3




     LTL ATTORNEYS LLP
 1   Prashanth Chennakesavan (Bar No. 284022)
 2   Prashanth.chennakesavan@ltlattorneys.com
     Dat T. Nguyen (Bar No. 280755)
 3   dat.nguyen@ltlattorneys.com
     300 S. Grand Avenue, 14th Floor
 4   Los Angeles, CA 90071
     Tel: (213) 612-8900
 5   Fax: (213) 612-3773
 6   Attorneys for Movant KAIFI LLC
 7                IN THE UNITED STATES DISTRICT COURT FOR THE
 8
 9                       NORTHERN DISTRICT OF CALIFORNIA

10                              (SAN JOSE DIVISION)

11   KAIFI LLC,                          Case No. 21-mc-80171-VKD
12                Movant,                DECLARATION OF PRASHANTH
13                                       CHENNAKESAVAN IN SUPPORT OF
          v.                             ADMINISTRATIVE MOTION FOR
14                                       LEAVE TO FILE UNDER SEAL
15   APPLE INC.,
16
                  Respondent.
17
18
19
20
21
22
23
24
25
26
27
28
                                          1
        Case 5:21-mc-80171-VKD Document 11-1 Filed 07/21/21 Page 2 of 3




 1         I, Prashanth Chennakesavan, declare as follows:
 2         1.     I am an attorney duly licensed to practice law before all courts of the
 3   State of California and am principle at the LTL Attorneys LLP, 300 S. Grand Avenue,
 4   14th Floor, Los Angeles, CA 90071. I am an attorney for Movant KAIFI LLC
 5   (“KAIFI”) in this action. The following facts are within my personal knowledge and,
 6   if called as a witness herein, I can and will competently testify thereto.
 7         2.     KAIFI moves this Court for an order compelling Apple Inc. (“Apple”) to
 8   comply with a subpoena KAIFI issued and duly served in a case pending in the U.S.
 9   District Court for the Eastern District of Texas captioned: KAIFI LLC v. T-Mobile US,
10   Inc. and T-Mobile USA, Inc., Case No. 2:20-cv-00281-JRG (the “Underlying Action”),
11         3.     Defendants in the underlying action T-Mobile US, Inc. and T-Mobile
12   USA, Inc. (collectively, T-Mobile) have designated as “confidential” information
13   contained in KAIFI’s Memorandum of Points and Authorities, the supporting
14   Declaration of Dat Nguyen, and Exhibits A and C thereto.
15         4.     KAIFI believes that Apple Inc. may maintain a claim of confidentiality
16   over Exhibit E to the Nguyen declaration.
17         5.     KAIFI has submitted redacted versions of the Memorandum of Points
18   and Authorities, the Nguyen declaration, and Exhibits A, C, and E thereto.
19         6.     KAIFI does not maintain a claim of confidentiality. T-Mobile has
20   submitted a declaration in support of sealing portions of the Motion, paragraph 8 to
21   the Nguyen declaration, and Exhibits A and C thereto. ECF No. 10. To the extent
22   Apple maintains a claim of confidentiality over Exhibit E to the Nguyen declaration,
23   KAIFI expects that Apple will submit a declaration as required by the local rules.
24         7.     KAIFI will serve the under-seal filings on counsel for T-Mobile and
25   Apple.
26         I declare under penalty of perjury under the laws of the United States that the
27   foregoing is true and correct.
28
     Executed this day of July 21, 2021, at Los Angeles, California.
                                                 2
       Case 5:21-mc-80171-VKD Document 11-1 Filed 07/21/21 Page 3 of 3




 1
 2
     DATED: July 21, 2021                By: /s/ Prashanth Chennakesavan
 3                                       LTL ATTORNEYS LLP
 4                                       Prashanth Chennakesavan
 5                                       Attorneys for KAIFI LLC
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          3
